Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 12, the prior art does not teach or suggest a die guard comprising a shield section and a retainer section integrally being a single part, the shield section including a bore with an arcuate internal lateral surface and the retainer section including a bore, the bores being accessible in parallel directions. Regarding claim 22, the prior art does not teach or suggest a workpiece-facing end of the die housing including a square true view shape with rounded or chamfered corners; an extension laterally extending from a single side of the die housing, the extension including a fastener-receiving bore; lateral width dimensions of the die housing being equilateral, in combination with the other claimed limitations. Regarding claim 26, the prior art does not teach or suggest an orientation pin projecting from the backside of the base offset from the centering pin; and the anvil, base and die blades being removable from a backside of the die shield, the anvil and the base being rotatable between different orientations relative to the die shield and the die retainer, in combination with the other claimed limitations. Regarding claim 31, the prior art does not teach or suggest  the die retainer including a fastener-receiving through bore and a workpiece facing surface offset stepped less than half of a longitudinal height of the die shield, and the anvil and the base being rotatable between different orientations relative to the die shield and the die retainer, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



June 7, 2022